                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    GOPLUS CORPORATION,                    )
                                           )
                  Plaintiff,               )
                                           )
    v.                                     )           CV420-034
                                           )
    CROWN EQUIPMENT                        )
    CORPORATION,                           )
                                           )
                  Defendant.               )

                                      ORDER

         Pursuant to Local Rule 26.1(b) and Federal Rule of Civil Procedure

26(f), the Court directed the parties to participate in a Rule 26(f)

Conference and submit a report outlining a proposed discovery plan. Doc.

3. The filed Rule 26(f) Report included a joint request by the parties to

stay discovery until such time as the Court has disposed of Defendant’s

motion for judgment on the pleadings.1 Doc. 25 at 3. Having now received

defendant’s dispositive motion, doc. 26, and recognizing the value in


1
 The parties’ have not filed a formal motion requesting a stay of discovery. As both
parties participated in the Rule 26(f) conference and signed the subsequent report, the
Court construes the request to reflect mutual consent. The parties should be mindful
that this is not the proper procedure for requesting action by this Court, which is
driven by motions practice. Such informal procedures invite the type of ambiguities
and confusion that can undermine the efficient functioning of the Court.
avoiding unnecessary litigation costs, the Court construes the parties’

request as a motion to stay discovery. The motion is GRANTED and all

discovery is STAYED pending the disposition of defendant’s motion for

judgment on the pleadings.2

      SO ORDERED, this 31st day of March, 2020.


                                       _______________________________
                                       ______
                                            ______
                                                 ___
                                                   ___________
                                       CHR
                                        HRISTO
                                            TO P ER L. RAY
                                        HRISTOPHER
                                              OPH
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




2
 Should defendant’s motion be denied, the parties will be required to submit an
amended Rule 26(f) Report providing an updated proposal for discovery.
